Per Curiam.
The motion to dissolve the attachment should have been granted. - The only ground stated in the affidavit upon which the plaintiff claims that the mortgage given as security for the payment of the note has become valueless is lapse of time. The plaintiff does not know, nor can he until demurrer or answer, whether or not the plea of the Statute of Limitations will be interposed. If that plea should not be interposed the security would remain, Besides, if a person permits the statutory time to pass, is it not his act? He could have brought his action for foreclosure within the time; if he-*77omitted to do so it was his own act by which the security became valueless.
Order reversed and cause remanded, with instructions to grant the motion.
Hearing in Bank denied.